Citation Nr: 0312219	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-19 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D. A. 


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1965 and from April 1966 to May 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Nashville, Tennessee.  In its decision, the RO granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 30 percent disability evaluation therefor, 
effective May 16, 1997.  Fenderson v. West, 12 Vet. App. 119 
(1999) (separate or "staged" ratings must be considered for 
initial rating claims following a grant of service connection 
where the evidence shows varying levels of disability for 
separate periods of time).  

The Board remanded the case in May 2001 for further 
evidentiary and procedural development, the purpose of which 
has been met.  

Since the submission of the increased rating claim, the 
veteran has claimed that he cannot work due to PTSD.  
Accordingly, an informal claim is considered to have been 
raised for a total disability compensation rating based on 
individual unemployability.  This issue is referred to the RO 
for adjudication.  


FINDINGS OF FACT

1.  The symptoms attributable to PTSD do not produce 
occupational and social impairment with reduced reliability 
and productivity under the criteria of Diagnostic Code 9411 
for a 50 percent rating or is the symptomatology associated 
with the diagnosis of PTSD in DSM-IV equivalent to the 50 
percent criteria of Diagnostic Code 9411. S

2.  The case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

2.  Referral to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
consideration of an extraschedular rating is not warranted. 
38 C.F.R. § 3.321(b)(1) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

While the claims was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) amended VA's assistance to claimants of 
veterans benefits, including new provisions codified at 38 
U.S.C.A. §§ 5103, 5103A (West 2002). 

The new § 5103 requires VA to notify the claimant of what 
information and evidence, not already of record, is necessary 
to substantiate the claim, indicating which information and 
evidence is to be provided by the claimant and which VA will 
attempt to obtain on behalf of the claimant.  In this case, 
VA notified the veteran by letter, dated in June 2001, and in 
the February 2003 supplemental statement of the case that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department and the Social Security Administration.  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physician, or to provide a 
properly executed release so that VA could request the 
records for him.  

The new § 5103A requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  After the RO furnished the veteran 
the February 2003 supplemental statement of the case, the 
veteran indicated that he had no further evidence to submit.  
As VA has obtained service medical records, VA and Social 
Security Administration records and as the veteran has not 
identified any other evidence relevant to his claim, there 
are no additional records to obtain.  

For these reasons, the Board concludes that the VCAA 
provisions that pertain to the duty-to-notify and to the 
duty-to-assist have been complied with. 

General Policy in Rating 

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Pursuant to 38 C.F.R. §§ 4.1 
and 4.2, each disability is viewed in relation to its entire 
recorded history and each disability is considered from the 
point of view of the veteran working or seeking work.   

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  

When evaluating mental disorders, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  Ratings 
shall be based on all the evidence of record as it bears on 
social and industrial impairment rather than solely upon the 
examiner's assessment of the level of disability at the 
moment of the examination.  Although social impairment is 
crucial in determining the level of overall disability, an 
evaluation may not be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

Rating Schedule Criteria 

PTSD is evaluated pursuant to a general rating formula for 
mental disorders under 38 C.F.R., Part 4, the criteria for 
the next higher rating and the current rating are as follows:

A 50 percent rating shall be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 30 percent rating shall be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  Diagnostic Code 9411.  

GAF Score 

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Quick 
Reference to the Diagnostic Criteria from the Diagnostic and 
Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994) 
(DSM-IV).  A GAF score of 51-60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).   

Evidence

VA outpatient treatment records in May 1997 show that the 
veteran was seen for complaints of an inability to sleep 
because of dreams and nightmares about his experiences in 
Vietnam.  He reported not having worked since 1984 because he 
could not stand to be around people.  He stated that there 
were times that he thought of suicide but that he would never 
act on that thought.  He reportedly could not cope anymore.  
He awakened easily.  He did not like crowds or small enclosed 
spaces.  There was some hypervigilance, especially from loud 
noises.  He described episodic periods of anxiety.  He could 
not watch war movies because of disturbing thoughts.  The 
news was often disturbing.  The impression was PTSD with 
insomnia.  

A VA psychosocial assessment in June 1997 indicated that the 
veteran was living with his common law wife of 15 years and 
sold crafts for a living.  He reported a long history of 
sleep disturbance, avoidance of people, panic attacks and 
nightmares of his experiences in Vietnam.  Cognitive testing 
indicated below average background intellectually skills and 
reading level and higher cognitive skills fell in the 
borderline deficient range.  The diagnostic impression was 
PTSD.  Global Assessment of Functioning (GAF) was 52 with 
moderate symptoms.  

On a VA examination in July 1998, the psychiatric examiner 
reviewed the records in the claims file and noted that the 
veteran had served in Vietnam for 2 months and 14 days and 
had a service medical record entry of an emotionally unstable 
personality, passive-aggressive type, manifested by an 
inability to maintain emotional equilibrium and independence 
under stress, continually fluctuating emotional attitudes 
because of strong, poorly controlled hostility, guilt and 
anxiety, pouting, stubbornness, procrastination, 
inefficiency, passive obstructionism, irritability, insomnia, 
anorexia and homesickness.  Separation was recommended on 
this basis.  His service duty was maintaining communications.  
During his first period of service in the Army in the 
Dominican Republic he reportedly was under fire a lot when 
there were breakdowns in the outer or inner perimeter.  While 
he was in Vietnam, he reportedly came under mortar attacks 
where a mortar went off as close as 20 feet away.  There 
reportedly had been screaming and yelling.  He helped some of 
the wounded.  He saw a lot of blood.  There was an incident 
of his experiencing burnt clothes and body parts.  He 
reportedly did not go to sleep and did not know when he was 
going to die.  He was afraid to sleep and dream of being 
unable to get out of a bunker and of Vietnam experiences.  He 
described lingering effects of his military service of not 
trusting anybody, not wanting to be around anybody, and 
staying by himself as much as possible.  His longest job was 
working as a painter in 1984.  He lived with his girlfriend 
of 15 years in a mobile home and had 3 or 4 friends.  He 
enjoyed watching cartoons.  He complained that his memory was 
getting worse.  He described feelings of shaking inside with 
external tremulousness and occasional chest pain.  He 
complained of periodic panic attacks that occurred without 
provocation.  He often worried and was afraid, angry and 
irritable.  Memory and concentration were decreased.  There 
was no specific flashback activity.  He avoided watching war 
movies.  He described recurrent sadness and depression.  He 
had had suicidal ideation in the past without attempts.  He 
slept no more than 4-5 hours nightly and awakened hourly.  He 
was awakened by nightmares 2-3 nights weekly.  

The objective examination by VA in July 1998 showed that the 
veteran was prompt and casually and neatly dressed and well-
groomed.  He stated that he had had bad dreams the night 
before but would not elaborate because to do so would upset 
him "that much more."  He appeared sullen but friendly and 
cooperative.  He was a fair historian.  He made good eye 
contact.  He was moderately dysphoric and anxious.  He showed 
a full range of affect that was appropriate to the content of 
the examination.  He described his mood as nervous.  
Alertness, orientation, psychomotor activity, cognition, 
memory, learning, attention, thoughts, suicidal and homicidal 
ideation, hallucinations, delusions, calculation, 
abstraction, similarities, general information, organicity, 
judgment, and rapport evaluations revealed no abnormality.  
He had some psychological insight and some likelihood of 
developing further insight.  Psychological testing was 
recommended.  Mild PTSD was diagnosed.  His unemployment was 
noted with chronic PTSD symptoms.  The GAF score was 51-60. 

The report of VA psychological testing later in July 1998 
showed that the veteran's duties in Vietnam were telephone 
line repairman and that he was fired on the whole time that 
he was sent out to repair downed lines.  Following his return 
and separation, he stated that he could not stay on a job 
very long before he was fired or quit.  He stated that he 
typically was fired because he could not do the job for 
various reasons including forgetting tasks and lacking 
motivation to complete the identified task.  He also reported 
that he had stayed away from co-workers, had had difficulty 
with authority figures and did not like being around people 
in general.  He also had begun drinking heavily after his 
return from Vietnam but had successfully completed an alcohol 
dependency program in 1984.  He stated that once he stopped 
drinking nothing changed about his Vietnam memories and 
experiences.  Aside from his cohabitation of 16 years with 
the same woman, he had no friends or social support system.  
He described episodes of discomfort with shaking inside, a 
need to leave or escape, and nausea that happened on average 
once a month and lasted 30 to 45 minutes.  He complained of 
sleep difficulties, intrusive thoughts, forgetfulness and 
lethargy.  Within the last 6 months he reportedly experienced 
the feeling that he was back in Vietnam.  He was driving his 
truck in the country when he heard shots and ducked, so that 
his truck side-swiped a tree.  He later thought that the 
shots were from hunters in the area.  He described nightmares 
of Vietnam experiences increasing in frequency and duration.  

On mental status examination, the veteran was adequately 
groomed, casually dressed, alert, and oriented to person, 
place, time, and situation.  His mood was relatively 
dysphoric.  Affect was mildly blunted.  He did not present 
with suicidal ideation, a thought disorder, delusional 
activity nor hallucinations.  Speech was logical and 
relevant.  Eye contact was fair.  He was moderately 
cooperative.  He showed exaggerated startle response once 
during the interview.  He seemed mildly anxious and 
suspicious.  He developed a good rapport with the examiners.  
While relating his Vietnam experiences, he became agitated 
and unwilling to continue to divulge details of those 
experiences.  He worked diligently and slowly to complete 
tasks and appeared to put forth effort throughout the 
evaluation.  The results were believed to reasonably 
represent his personality.  The conclusions from the test 
results were that he had nightmares, felt anxious, was unable 
to concentrate, and thought about his combat experiences with 
increasing frequency over longer durations.  He had 
difficulty with sleep onset and maintenance, interpersonal 
interactions, and close personal relationships.  His symptoms 
were consistent with a diagnosis of combat-related PTSD.  His 
functioning reportedly was further compromised by a deprived 
childhood.  His combat experiences reportedly added stress to 
his already-compromised functioning.  He seemed mildly 
impaired by PTSD but, with continued treatment (medication), 
it was recorded that he should be able to maintain some 
limited employment of low stress and skill.  The diagnoses 
included mild PTSD and a personality disorder, not otherwise 
specified, with paranoid, avoidant, and dependent traits.  
His stressors included employment difficulties, financial 
problems, multiple medical problems, no social support 
system, and relational difficulties.  The GAF was at 55-60. 

A report of award of Social Security disability benefits in 
April 1999 showed that the veteran had not been gainfully 
employed since May 1997 and suffered from PTSD and a 
personality disorder, not otherwise specified, with paranoid, 
avoidant, and dependent traits.  He also had peripheral 
vascular disease.  On the basis of sitting, walking and 
standing limitations, limited climbing, no heights, marked 
limitation in the ability to socialize, frequent inability to 
concentrate or persist on task, and decompensation in a work-
like setting on one or two occasions with moderately impaired 
ability to adapt in work or work-like settings, the 
vocational expert could not identify any job the claimant 
could perform on a regular and continuous basis.  

VA outpatient treatment records show, in August 1999, that 
the veteran had prominent re-experiencing symptoms and sleep 
disturbance from PTSD.  Medication for his sleep disorder was 
only partially helpful.  Increasing joint pain from 
rheumatoid arthritis was noted.  In December 1999, he was 
described as despondent.  A rating decision letter served as 
a trigger for recollection of the devastation of his unit 
when it was overrun by Viet Cong and he had ostensible 
survivor's guilt.  He had viewed it as morally wrong for the 
United States to be in Vietnam in the first place.  He then 
felt somewhat relieved.  In January 2000, he indicated that 
his anti-depressants had helped to relieve his spirits but 
the core symptomatology of PTSD of nightmares, night sweats, 
intrusive memories, excessive irritability, emotional 
estrangement, restricted affective range, hypervigilance, and 
exaggerated startle response had not been ameliorated.  He 
was informed that these symptoms were not likely to remit.  
The goal was management of treatable diagnoses, such as 
depression, and support for partially successful coping 
mechanisms.  

A hearing was accorded the veteran at the RO before a 
decision review officer in March 2000.  A complete transcript 
is of record.  D. A. was also present and testified.  He 
testified that he received monthly treatment for PTSD.  He 
took medication for depression and sleep problems.  He 
testified that, in speaking, he knew what he wanted to say 
but could not get it to come out right.  He stated that he 
had 2 panic attacks weekly.  He had difficulty understanding 
complex commands, and long as well as short-term memory 
difficulty.  He could not judge things properly at times.  He 
had mood swings about once a day with medication.  He had 
been unemployed since the 1960s or 1970s.  He had difficulty 
with social relationships.  He had thought of suicide the day 
previously.  He had no attempts.  He did not watch war movies 
to avoid memories and flashbacks that he was trying to 
forget.  He dreamt about Vietnam pretty often, he stated.  He 
avoided things that would remind him of Vietnam.  He 
described no social activities, and not going to Church.  He 
did not go to malls.  Crowds bothered him and he spent a lot 
of time alone because he did not want to be around anyone.  
He did not want to be around anyone because of his Vietnam 
experiences.  He was often depressed.  He angered easily at 
times.  D. A. testified that he would become really angry at 
nothing at all and get upset very quickly about nothing for 
no cause.  D. A. stated that he had been angry 6 or 7 times a 
day but he had become angry less often with medication.  

On a VA examination in May 2000, the veteran's entire claims 
file was reviewed by the examiner, who clarified that the 
examination was for rating purposes and dealt with medial and 
psychosocial history since the prior examination in July 
1998.  He lived in a mobile home with his "girlfriend" of 
20 years.  He never married and had no children.  He had been 
unemployed since 1979.  He rented another trailer for some 
income.  He played with multiple pets.  He spent a lot of 
time watching television and movies with his girlfriend.  He 
was uncomfortable being around groups of people.  He was not 
in contact with a half-brother.  He denied any close 
relationships except with his girlfriend.  He was a member of 
The American Legion but did not attend meetings.  He reported 
having been sober since 1981.  He denied use of any illicit 
drugs.  He smoked 40-60 cigarettes a day.  His medical 
history included osteoarthritis, venous thrombosis, lumbago, 
and peripheral vascular disease.  He complained of nightmares 
about his combat experiences in Vietnam every night, frequent 
awakening with difficulty getting back to sleep, and 
depression.  He reportedly had attempted suicide a week 
previously by taking 4 Darvon and hoping never to awake, 
because one of his dogs was killed by a car.  When carrying 
the dog away from the accident he reportedly had a flashback 
induced by the dog's blood.  He reported panic attacks 
approximately twice a week with feelings of chest swelling, 
feelings that he was about to explode, shakiness, and 
irrationality.  He was bothered by noises and certain noises 
triggered associations with his experiences in Vietnam.  He 
was extremely uncomfortable around others.  Restaurant 
outings were rare.  If he had to go to the store, he would 
only stay a few minutes.  He experienced constant guilt about 
surviving Vietnam when others did not.  He stated that he was 
very close to the men in his unit but could not recall their 
names.  

The VA examination in May 2000 revealed that the veteran was 
dressed in soiled clothes and his hygiene was fair.  He was 
alert and fully oriented.  He was a fair historian for 
biographical information.  The rate and volume of speech were 
soft and slow with no articulation problems.  Eye contact was 
fair to good.  There were no deficits of attention, 
concentration, or short or long-term memory.  Mood was 
depressed with flattened affect.  He was reserved without 
anxiety.  He was cooperative.  He did not express emotion or 
humor, or respond to humor.  He described his mood and down 
and indifferent.  He stated that sometimes he felt reasonably 
good.  He described decreased appetite, fatigue, decreased 
libido, guilt, and lack of initiative.  He was pessimistic 
about his future, felt useless, and had lost interest in most 
activities.  He continued to experience anger problems but 
had been having more success in controlling his anger.  He 
denied any suicidal or homicidal ideations or plans.  He 
displayed no evidence of any thought disorder.  He denied 
hallucinations, delusions, illusions and impulsive behavior, 
and none was noted.  Thoughts were logical and goal-directed 
with no evidence of tangentiality or loose associations.  
Insight and judgment were intact.  Chronic PTSD was 
diagnosed.  GAF was 53.  The examiner concluded that the 
veteran had frequent nightmares and intrusive thoughts about 
his Vietnam experiences and these thoughts and nightmares 
triggered panic-like symptoms and reinforce his social 
avoidance.  He felt extremely uncomfortable around others and 
avoided situations that placed him in contact with others.  
His symptoms had adversely affected his social and personal 
life as he often stayed at home and occasionally lashed out 
verbally at his girlfriend.  He reported some benefit from 
psychiatric treatment and had come to rely on this treatment 
to help him cope with life on a daily basis.  There was no 
evidence that his PTSD symptoms were worse since his last 
examination.  

VA outpatient treatment records show, in June 2000, that PTSD 
symptoms had been seriously exacerbated in the previous month 
since a favored dog had been killed on a highway and died 
bloodily in the veteran's arms.  This brought back Vietnam 
memories and nightmares with markedly increased frequency, 
duration and intensity.  The symptoms were just starting to 
abate.  His normal grief at his pet's demise had exacerbated 
depression.  There had been very recent similar abatement of 
active suicidal fantasies.  He was without suicidal ideation.  
Chronic, moderately severe PTSD was assessed.  In June 2002, 
he requested medication for low back pain.  He complained of 
memory loss and seemed to have difficulty answering 
questions.  In July 2002, he reported bad nightmares and 
hearing voices at night related to Vietnam.  He indicated 
having good and bad days.  Depression reportedly lasted a few 
days before he "snapped out of it."  He was calm and 
cooperative.  Speech was low volume and slow.  Mood was all 
right; he was not "jumping with joy."  Affect was 
restricted.  Thought processes were logical.  Thought content 
included no suicidal or homicidal ideas, hallucinations nor 
paranoid delusions.  Judgment and insight were limited.  Mild 
PTSD was diagnosed.  

In its May 2001 remand, the Board requested that the veteran 
be examined and for the examiner to identify psychiatric 
disability other than PTSD, if any. 

On the requested VA examination in October 2002, the examiner 
indicated that the veteran's claims file was reviewed, that 
he continued to live in a mobile home with his female 
companion of 22 years, and that he had been unemployed since 
1979.  The veteran described relationship difficulties due to 
his irritability, depression and bad dreams.  The 
relationship with his friend had become strained after her 
invalid father moved in.  The veteran indicated that he 
continued to be a loner and spent his time watching cartoons, 
walking in the woods, cleaning house and restoring an old 
car.  He complained of being depressed since his dog died.  
He reported decreased sleep, occasional suicidal ideations, 
difficulty concentrating, decreased memory, decreased 
appetite, nightmares with kicking and thrashing, sleep 
difficulty, hearing muffled voices (once weekly), 
irritability, social isolation, panic attacks when feeling 
closed in by people or places, and going on guard when 
hearing loud noises.  He stated that his symptoms of PTSD and 
depression increased every year around December, which was 
the anniversary month of an attack in Vietnam.  He had become 
afraid to go to sleep.  He reportedly had nightmares almost 
nightly but that he occasionally was able to get a good 
night's sleep.  

On mental status examination, the veteran was described as 
wearing stained jeans, a partially unbuttoned shirt, a 
stocking cap and jacket.  He displayed fair hygiene.  He was 
polite and cooperative.  He reported his mood to be depressed 
due mainly to the death of his dog and the anniversary date 
of a Vietnam combat attack.  Affect was blunted.  Volume of 
speech was within normal limits, but rate of speech was slow 
at times.  He was able to remember only 2 or 3 words after 2 
minutes.  He appeared to have difficulty recalling dates and 
names.  He was well oriented and showed no evidence of 
disturbance in thought process or content.  Insight and 
judgment were fair.  He denied suicidal or homicidal 
ideation.  Chronic PTSD was diagnosed.  A personality 
disorder, not otherwise specified, with avoidant and 
histrionic traits was also diagnosed.  The GAF score was 52.  
The examiner's conclusions and summary reflected that the 
veteran had reported an increase in PTSD symptomatology 
related to fear initiating sleep and thoughts about the war, 
which apparently was baseline for him at that time of the 
year.  A recent increase in mood symptoms was related to the 
loss of his pet dog.  His report of PTSD symptoms was similar 
to the last examination report and there reportedly was no 
strong evidence that PTSD had worsened since that 
examination.  

On an addendum report in January 2003, in response the 
Board's request to identify psychiatric disability other than 
PTSD, if any, the same examiner expressed the opinion that 
the veteran's longstanding, enduring pattern of maladaptive 
behavior and interpersonal difficulties demonstrated through 
his avoidance of others and dependent tendencies a 
personality disorder.  To the extent to which the veteran 
isolated himself from others and exempted himself from 
seeking employment as well as the nature of his lifestyle and 
day-to-day existence was termed by the examiner as more 
extreme than what would be expected given the level and the 
severity of his PTSD, suggesting that the veteran's 
characterological difficulties/inadequacies accounted for 
some of his behavior and subjective distress.  
The examiner also expressed the opinion that some employment 
of low stress and skill level would be possible if the level 
and severity of PTSD were the only consideration, as there 
had been little change in PTSD symptoms over time.  The 
examiner stated that the veteran's characterological problems 
having become more entrenched combined with his PTSD symptoms 
made the possibility of such employment much less likely 
considering the extended period of time he had been 
unemployed.  The examiner concluded that the veteran's PTSD 
symptoms accounted for approximately half of subjective 
distress and social and industrial impairment.  The examiner 
concluded that the combination of ineffectual life-style and 
interpersonal difficulties, constituting the personality 
disorder, with his PTSD symptoms rendered him unemployable.  

Analysis 
Schedular Criteria 

Reconciling the various reports into a consistent disability 
picture, three elements of the present disability emerge.  
First, the symptoms attributable to PTSD account for only 
one-half of the veteran's subjective distress and 
occupational and social impairment.  According to the most 
recent report of VA examination, the veteran's longstanding, 
enduring pattern of maladaptive behavior and interpersonal 
difficulties, which is demonstrated through his avoidance of 
others and dependent tendencies, are manifestations of a 
personality disorder, which is not a service-connected 
disability.  Two, the veteran has cognitive impairment that 
is not attributable to PTSD.  And three, over time, from 1997 
and currently, there has been little change in the PTSD 
symptoms. 

Under Diagnostic Code 9411, the documented symptoms of mild 
memory loss, depressed mood, anxiety, suspiciousness, and 
chronic sleep impairment are indicative of the criteria for a 
30 percent rating.  In the absence of other symptoms meeting 
the criteria for a 50 percent rating, such as impairment of 
speech and judgment, symptoms of panic attacks more than one 
a week and flattened affect do not more nearly approximate 
the criteria for a 50 percent rating.  

The record reveals a long period of unemployment that the 
veteran has variously ascribed to his dislike of people, lack 
of motivation and forgetting his assigned tasks.  To the 
extent to which the veteran has exempted himself from seeking 
employment, a VA examiner expressed the opinion that this was 
more extreme than what would be expected given the level and 
the severity of his PTSD, suggesting that the veteran's 
characterological difficulties/inadequacies accounted for 
some of his behavior and subjective distress.  Also although 
the record reveals a history of suicidal ideation and the 
veteran took four Darvon after one of his dogs was killed by 
a car, hoping he would not wake up, on the most recent VA 
examination, the veteran denied suicidal ideation.  In any 
event, the overall effect of the history of unemployment and 
suicidal ideation has been that none of the VA examiners 
described the veteran's level of occupational and social 
impairment due to PTSD as more than moderate as evidenced by 
GAF scores in the range of 51 to 60. 

As for symptoms associated with the diagnosis of PTSD in DSM-
IV, but not listed in Diagnostic Code 9411, such as 
nightmares, intrusive thoughts of Vietnam, avoidance of 
reminders of Vietnam, irritability, difficulty concentrating, 
hypervigilence, and startle response, these symptoms are not 
the equivalent to the level of reduced reliability and 
productivity required for a 50 percent rating.  Again, no VA 
examiner has concluded that the veteran's level of 
occupational and social impairment due to PTSD is more than 
moderate in degree as evidenced by GAF scores. 

Although the veteran has difficulty in establishing and 
maintaining social relationships, he has had relationship 
with a female companion for over 20 years.  As for the 
veteran isolating himself from others, a VA examiner 
expressed the opinion that this is characterological problem 
unrelated to PTSD.  And once again, over a five-year period, 
no VA examiner found more than moderate occupational and 
social impairment due to PTSD. 

Taking into account all the evidence and for the above 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 30 
percent for PTSD and at no time during the appeal period did 
PTSD increase in severity to warrant a "staged" rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Extraschedular Criteria

Pursuant to Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board may not assign an extraschedular rating in the first 
instance.  The Board however may determine whether referral to 
the appropriate VA officials for consideration of an 
extraschedular is warranted.  VAOPGCPREC 6-96. 

Under 38 C.F.R § 3.321(b)(1), in exceptional cases, the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service, upon submission from the RO, are authorized 
to approve an extraschedular rating.  The governing norm is 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

Although the veteran has not worked for many years, the 
amount of occupational impairment attributable to PTSD has 
been consistently and currently characterized as no more than 
moderate.  And there is no record of psychiatric 
hospitalization for PTSD during the pendency of the appeal.  
This case therefore does not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  For this reason, referral 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of an 
extraschedular rating is not warranted.


ORDER

A rating in excess of 30 percent for PTSD is denied. 


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

